Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches of a display device, comprising: a light-transmissive substrate including one surface; a first positive electrode formed on the one surface and lengthily elongated; a first negative electrode formed on the one surface and opposite the first positive electrode; a second negative electrode formed on the one surface, opposite the first positive electrode, and positioned between the first positive electrode and the first negative electrode; first light sources mounted on the one surface and positioned between the first positive electrode and the second negative electrode; but is silent with respect to the above teachings in combination with a second positive electrode formed on the one surface, opposite the second negative electrode, and positioned between the second negative electrode and the first negative electrode; second light sources mounted on the one surface and positioned between the second negative electrode and the second positive electrode; third light sources mounted on the one surface and positioned between the second positive electrode and the first negative electrode; a first connector spaced apart from the one surface, facing the one surface, and connecting the first positive electrode and the second positive electrode; and a second connector spaced apart from the one surface, facing the one surface, and connecting the first negative electrode and the second negative electrode. This combination has been found to not be anticipated or render obvious over the prior art, hence claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/18/21